Order entered October 1, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00379-CV

 DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH
             AND HOSPITAL SYSTEM, Appellant

                                      V.

                         SHERI KOWALSKI, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03723-E

                                    ORDER

      Before the Court is appellee’s unopposed motion for a seven-day extension

of time to file her brief. We GRANT the motion and ORDER the brief be filed no

later than October 11, 2021.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE